UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-6145


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ORLANDO CHARLES GRIPPER,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:01-cr-00170-CCE-1)


Submitted:   April 19, 2016                 Decided:   April 22, 2016


Before AGEE, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Orlando Charles Gripper, Appellant Pro Se.     Robert Michael
Hamilton, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Orlando Charles Gripper appeals the district court’s order

denying his 18 U.S.C. § 3582 (2012) motion.              We have reviewed

the record and find no reversible error.          Accordingly, we affirm

for the reasons stated by the district court.             United States v.

Gripper, No. 1:01-cr-00170-CCE-1 (M.D.N.C. Jan. 5, 2016).                 We

dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.

                                                                   AFFIRMED




                                      2